Exhibit 10.3

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is executed as of
this 1st day of September, 2009, by and between Kohl’s Department Stores, Inc.
and Kohl’s Corporation (collectively referred to in this Agreement as “Company”)
and John M. Worthington  (“Executive”).  

RECITALS

The Company and Executive entered into an employment agreement dated as of
September 10, 2007, as amended on November 17, 2008  (the “Original Agreement”),
whereby Company and Executive agreed to certain aspects of their relationship
during and after the period in which Executive is employed by the Company;




The parties believe it is in their best interests to amend and restate the
Original Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (“Parties”), the Parties agree as follows:

ARTICLE I

EMPLOYMENT

1.1

Term of Employment.  The Company employs Executive, and Executive accepts
employment by the Company, for the three (3) year period commencing on September
1, 2009 (the “Initial Term”), subject to earlier termination as hereinafter set
forth in Article III, below.  This Agreement shall be automatically extended for
one (1) day each day during the term (the Initial Term as so extended, the
“Renewal Term”) unless either party shall give the other a written notice of
intention not to renew, in which case this Agreement shall terminate as of the
end of the Initial Term or said Renewal Term, as applicable or unless this
Agreement is earlier terminated as set forth in Article III, below.  If this
Agreement is extended, the terms of this Agreement during such Renewal Term
shall be the same as the terms in effect immediately prior to such extension
(including the early termination provisions set forth in Article III, below),
subject to any such changes or modifications as mutually may be agreed between
the Parties as evidenced in a written instrument signed by both the Company
and Executive.  If Executive’s employment is terminated for any reason specified
in Section 3.1, below, after either party has provided a notice of non-renewal
under this Section 1.1, such termination will be treated as a termination under
the applicable provision of Section 3.1 and not as a termination due to
non-renewal under this Section 1.1.

1.2

Position and Duties.  Executive shall be employed in the position of Senior
Executive Vice President, and shall be subject to the authority of, and shall
report to, the Company’s Chairman, President and Chief Executive Officer and/or
Board of Directors (the “Board”).  Executive’s duties and responsibilities shall
include all those customarily attendant to the position of Senior Executive Vice
President and such other duties and responsibilities as may be assigned from
time to time by Employee’s supervisor and/or the Company’s Board.  Executive
shall devote Executive’s entire



1

business time, attention and energies exclusively to the business interests of
the Company while employed by the Company except as otherwise specifically
approved in writing by Employee’s supervisor and/or the Company’s Board.  During
the Initial Term and the Renewal Term, Executive may not participate on the
board of directors or any similar governing body of any for-profit entity other
than the Company, unless first approved in writing by the Company’s Board.  

 

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1

Base Salary.  During the Initial Term and the Renewal Term, the Company shall
pay Executive an annual base salary as described in Exhibit A (a copy of which
is attached hereto and incorporated herein), payable in accordance with the
normal payroll practices and schedule of the Company (“Base Salary”).  The Base
Salary shall be subject to adjustment from time to time as determined by the
Board.

2.2

Benefit Plans and Fringe Benefits.  During the Initial Term and the Renewal
Term, Executive will be eligible to participate in the plans, programs and
policies including, without limitation, group medical insurance, fringe
benefits, paid vacation, expense reimbursement and incentive pay plans, which
the Company makes available to senior executives of the Company in accordance
with the eligibility requirements, terms and conditions of such plans, programs
and policies in effect from time to time.  Executive acknowledges and agrees
that the Company may amend, modify or terminate any of such plans, programs and
policies at any time at its discretion.

2.3

Equity Plans or Programs.  During the Initial Term and the Renewal Term,
Executive may be eligible to participate in stock option, phantom stock,
restricted stock or other similar equity incentive plans or programs which the
Company may establish from time to time.  The terms of any such plans or
programs, and Executive’s eligibility to participate in them, shall be
established by the Board at its sole discretion.  Executive acknowledges and
agrees that the Company may amend, modify or terminate any of such plans or
programs at any time at its discretion.

In no event will the reimbursements or in-kind benefits to be provided by the
Company pursuant to this Agreement in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.  Further, any reimbursements to be
provided by the Company pursuant to this Agreement shall be paid to the
Executive no later than the calendar year following the calendar year in which
the Executive incurs the expenses.




ARTICLE III

TERMINATION

3.1

Right to Terminate; Automatic Termination.

(a)

Termination Without Cause.  Subject to Section 3.2, below, the Company
may terminate Executive’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.



2




(b)

Termination For Cause.  Subject to Section 3.2, below, the Company may terminate
Executive’s employment and all of the Company’s obligations under this Agreement
at any time for Cause (defined below) by giving notice to Executive stating the
basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the Company may designate.  “Cause”
shall mean any of the following:  (i) Executive’s continuous failure to
substantially perform Executive’s duties after a written demand for substantial
performance is delivered to Executive that specifically identifies the manner in
which the Company believes that Executive has not substantially performed
his/her duties, and Executive has failed to demonstrate substantial efforts to
resume substantial performance of Executive’s duties on a continuous basis
within sixty (60) calendar days after receiving such demand; (ii) Executive’s
violation of a material provision of “Kohl’s Ethical Standards and
Responsibilities” which is materially injurious to the Company, monetarily or
otherwise; (iii) any dishonest or fraudulent conduct which results, or is
intended to result, in gain to Executive or Executive’s personal enrichment at
the expense of the Company; (iv) any material breach of this Agreement by
Executive after a written notice of such breach is delivered to Executive that
specifically identifies the manner in which the Company believes that Executive
has breached this Agreement, and Executive has failed to cure such breach within
thirty (30) calendar days after receiving such demand; provided, however, that
no cure period shall be required for breaches of Articles IV, V, VI or VII,
below, of this Agreement; or (v) conviction of Executive, after all applicable
rights of appeal have been exhausted or waived, of any crime.  Notwithstanding
the conviction of a crime as described in the preceding subsection (v), the
Board, in its sole discretion, may waive such termination in the event it
determines that such crime does not discredit the Company or is not detrimental
to the Company's reputation or goodwill, and any decision by the Board with
respect to such waiver shall be final.

(c)

Termination for Good Reason.  Subject to Section 3.2, below, Executive may
terminate Executive’s employment and all of the Company’s obligations under this
Agreement at any time for Good Reason (defined below) by giving written notice
to the Company stating the basis for such termination, effective immediately
upon giving such notice.  “Good Reason” shall mean any of the following: (i) a
material reduction in Executive’s status, title, position, responsibilities or
Base Salary; (ii) any material breach by the Company of this Agreement; (iii)
any purported termination of the Executive’s employment for Cause which does not
comply with the terms of this Agreement; or (iv) a mandatory relocation of
Executive’s employment with the Company from the Milwaukee, Wisconsin area,
except for travel reasonably required in the performance of Executive’s duties
and responsibilities; provided, however, that no termination shall be for Good
Reason until Executive has provided the Company with written notice of the
conduct alleged to have caused Good Reason and at least thirty (30) calendar
days have elapsed after the Company’s receipt of such written notice from
Executive, during which the Company has failed to demonstrate substantial
efforts to cure any such alleged conduct.

(d)

Termination by Death or Disability.  Subject to Section 3.2, below, Executive’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately and without any notice being necessary,
upon Executive’s death or a determination of Disability of Executive.  For
purposes of this Agreement, “Disability” means the Executive: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) has been, by reason of any medically determinable physical
or mental impairment which can be expected to result



3

in death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Company.   A determination of Disability shall be made by the Company,
which may, at its sole discretion, consult with a physician or physicians
satisfactory to the Company, and Executive shall cooperate with any efforts to
make such determination.  Any such determina­tion shall be conclusive and
binding on the parties.  Any determination of Disability under this
Section 3.1(d) is not intended to alter any benefits any party may be entitled
to receive under any disability insurance policy carried by either the Company
or Executive with respect to Executive, which benefits shall be governed solely
by the terms of any such insurance policy.

(e)

Termination by Resignation.  Subject to Section 3.2, below, Executive’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Executive’s provision of written
notice to the Company of Executive’s resignation from employment with the
Company or at such other time as may be mutually agreed between the Parties
following the provision of such notice.

(f)  

Separation of Service.  A termination of employment under this Agreement shall
only occur to the extent Executive has a “separation from service” from Company
in accordance with Section 409A of the Code.  Under Section 409A, a “separation
from service” occurs when Executive and the Company reasonably anticipate that
no further services will be performed by Executive after a certain date or that
the level of bona fide services Executive would perform after such date (whether
as an employee or as a consultant) would permanently decrease to no more than 20
percent of the average level of bona fide services performed by Executive over
the immediately preceding 36-month period.

3.2

Rights Upon Termination.

(a)

Termination By Company for Cause, By Executive Other Than For Good Reason or By
Executive’s Non-Renewal.  If Executive’s employment is terminated by the Company
pursuant to Section 3.1(b), above, by Executive pursuant to Section 3.1(e),
above, or due to non-renewal by Executive pursuant to Section 1.1, above,
Executive shall have no further rights against the Company hereunder, except for
the right to receive (i) any unpaid Base Salary with respect to the period prior
to the effective date of termination together with payment of any vacation that
Executive has accrued but not used through the date of termination;
(ii) reimbursement of expenses to which Executive is entitled under Section 2.2,
above; and (iii) Executive’s unpaid bonus, if any, attributable to any complete
fiscal year of the Company ended before the date of termination (in the
aggregate, the “Accrued Benefits”).  Any such bonus payment shall be made at the
same time as any such bonus is paid to other similarly situated executives of
the Company.  Furthermore, under this Section 3.2(a), vesting of any Company
stock options granted to Executive ceases on the effective date of termination,
and any unvested stock options lapse and are forfeited immediately upon the
effective date of termination.

(b)

Termination By Company’s Non-Renewal or Due to Executive’s Death.  If
Executive’s employment is terminated due to non-renewal by the Company pursuant
to Section 1.1, above, or due to Executive’s death pursuant to Section 3.1(d),
above, Executive shall have no further rights against the Company hereunder,
except for the right to receive (i) Accrued Benefits; and (ii) a



4

share of any bonus attributable to the fiscal year of the Company during which
the effective date of termination occurs determined as follows:  the product of
(x) the average bonuses paid or payable, including any amounts that were
deferred in respect of the three (3) fiscal years immediately preceding the
fiscal year in which the effective date of termination occurs (the “Recent
Average Bonus”) and (y) a fraction, the numerator of which is the number of days
completed in the fiscal year in which the effective date of termination occurs
through the effective date of termination and the denominator of which is three
hundred sixty-five (365) (the “Pro Rata Bonus”).  Such Pro Rata Bonus shall be
paid at the same time as any such bonuses are paid to other similarly situated
executives of the Company.  Executive shall also be entitled to a severance
payment equal to fifty percent (50%) of Executive’s Base Salary payable for one
(1) year following the effective date of termination pursuant to normal payroll
practices.  Furthermore, under this Section 3.2(b), vesting of any Company stock
options granted to Executive shall cease on the effective date of termination,
and any unvested stock options shall lapse and be forfeited as of such date;
provided, however, that if Executive’s termination is due to Executive’s death,
all Company stock options granted to Executive shall immediately vest upon the
date of Executive’s death.

(c)

Termination Due to Disability.  If Executive’s employment is terminated due to
Executive’s Disability pursuant to Section 3.1(d), above, Executive shall have
no further rights against the Company hereunder, except for the right to receive
(i) Accrued Benefits; (ii) the Pro Rata Bonus; plus; (iii) a Severance Benefit.
 The Pro Rata Bonus payment shall be made at the same time as any such bonuses
are paid to other similarly situated executives of the Company.  For purposes of
this Section 3.2(c), “Severance Benefit” means six (6) months of Base Salary,
payable in equal installments during the six (6) month period following
Executive’s exhaustion of any short-term disability benefits provided by the
Company, in accordance with the normal payroll practices and schedule of the
Company.  The amount of such Severance Benefit shall be reduced by any
compensation (including any payments from the Company or any benefit plans,
policies or programs sponsored by the Company) earned or received by Executive
during the six (6) month period following the date of termination and the six
(6) month period during which Executive receives the Severance Benefit, and
Executive agrees to reimburse the Company for the amount of any such reduction.
 Executive acknowledges and agrees that, upon the cessation, if any, of such
Disability during the period of the payment of the Severance Benefit, he/she has
an obligation to use his/her reasonable efforts to secure other employment
consistent with Executive’s status and experience and that his/her failure to do
so, as determined at the sole discretion of the Board, is a breach of this
Agreement.  Furthermore, under this Section 3.2(c), vesting of any Company stock
options granted to Executive shall cease on the effective date of termination,
and any unvested stock options shall lapse and be forfeited as of such date.

(d)

Termination By Company Without Cause or By Executive for Good Reason.

i.

No Change of Control.  If Executive’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by Executive pursuant to Section 3.1(c),
above, and such termination does not occur three (3) months prior to or within
one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus; provided, however, that the Pro Rata Bonus
payment shall be made at the same time as any such bonuses are paid to other
similarly situated executives of the Company; (D) outplacement services from an



5




outplacement service company of the Company’s choosing at a cost not to exceed
Twenty Thousand Dollars ($20,000.00), payable directly to such outplacement
service company (“Outplacement Services”); and (E) Health Insurance Continuation
(defined below) for a period of two (2) years following the effective date of
Executive’s termination.  

For purposes of this Section 3.2(d)(i), “Severance Payment” means an amount
equal to the sum of:

(x) Executive’s Base Salary for the remainder of the then current Initial Term
or Renewal Term of this Agreement, but not to exceed two and nine-tenths (2.9)
years; plus

(y) an amount equal to the average (calculated at the sole discretion of the
Company) of the three (3) most recent annual incentive com­pensation plan
payments, if any, paid to Executive prior to the effective date of termination.
                                                     

The Severance Payment shall be paid to Executive in a lump sum within thirty
(30) days after the effective date of termination, subject to Section 3.2(e)
below.

Furthermore, under this Section 3.2(d)(i), vesting of any Company stock options
granted to Executive prior to the date of termination shall continue as
scheduled until the term of this Agreement expires, after which such vesting
ceases and any unvested stock options lapse and are forfeited.

ii.

Change of Control.  If Executive’s employment is terminated by the Company
pursuant to Section 3.1(a), above, or by the Executive pursuant to Section
3.1(c), above, and such termination occurs within three (3) months prior to or
one (1) year after the occurrence of a Change of Control (defined below),
Executive shall have no further rights against the Company hereunder, except for
the right to receive (A) Accrued Benefits; (B) a Severance Payment (defined
below); (C) the Pro Rata Bonus; provided, however, that such bonus payments
shall be made at the same time as any such bonuses are paid to other similarly
situated executives of the Company; (D) Health Insurance Continuation (defined
below) for a period of one (1) year following the effective date of Executive’s
termination; and (E) Outplacement Services.  

For purposes of this Section 3.2(d)(ii), “Severance Payment” means an amount
equal to the sum of:

(x) Executive’s Base Salary for the period of time equal to the remainder of the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9) years;
plus

(y) an amount equal to the average (calculated at the sole discretion of the
Company) of the three (3) most recent annual incentive com­pensation plan
payments, if any, paid to Executive prior to the effective date of termination
times the number of years, rounded to the nearest tenth, remaining in the
then-current Renewal Term, but not to exceed two and nine-tenths (2.9).  





6




The Severance Payment shall be paid to Executive in a lump sum within thirty
(30) days after the effective date of termination, subject to Section 3.2(e)
below.

Furthermore, under this Section 3.2(d)(ii), vesting of any Company stock options
granted to Executive prior to termination shall occur immediately upon the date
of termination.

iii.

Definition – Change of Control.  “Change of Control” means the occurrence of (1)
the acquisition (other than from the Company) by any person, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”)), other than the Company, a subsidiary
of the Company or any employee benefit plan or plans sponsored by the Company or
any subsidiary of the Company, directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of thirty-three percent (33%) or
more of the then outstanding shares of common stock of the Company or voting
securities representing thirty-three percent (33%) or more of the combined
voting power of the Company’s then outstanding voting securities ordinarily
entitled to vote in the election of directors unless the Incumbent Board
(defined below), before such acquisition or within thirty (30) days thereafter,
deems such acquisition not to be a Change of Control; or (2) individuals who, as
of the date of this Agreement, constitute the Board (as of such date, “Incumbent
Board”) ceasing for any reason to constitute at least a majority of such Board;
provided, however, that any person becoming a director subsequent to the date of
this Agreement whose election, or nomination for election by the shareholders of
the Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest which was
(or, if threatened, would have been) subject to Exchange Act Rule 14a-12(c); or
(3) the consummation of any merger, consolidation or share exchange of the
Company with any other corporation, other than a merger, consolidation or share
exchange which results in more than sixty percent (60%) of the outstanding
shares of the common stock, and voting securities representing more than sixty
percent (60%) of the combined voting power of then outstanding voting securities
entitled to vote generally in the election of directors, of the surviving,
consolidated or resulting corporation being then beneficially owned, directly or
indirectly, by the persons who were the Company’s shareholders immediately prior
to such transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Company’s then outstanding Common
Stock or then outstanding voting securities, as the case may be; or (4) the
consummation of any liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company.

Following the occurrence of an event which is not a Change of Control whereby
there is a successor company to the Company, or if there is no such successor
whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this Agreement, shall thereafter be referred to as
the Company.

(iv)

Definition – Health Insurance Continuation.  For purposes of Sections 3.2(d)(i)
and 3.2(d)(ii) above, the term “Health Insurance Continuation” means that, if
Executive (and Executive’s eligible dependents), following termination from
employment



7




under Sections 3.2(d)(i) and 3.2(d)(ii) above, timely elects to participate in
the Company’s group health insurance plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
the normal monthly employer’s cost of coverage under the Company’s group health
insurance plans for full-time employees toward such COBRA coverage for the
specified period of time, if any, set forth in Sections 3.2(d)(i) and
3.2(d)(ii).  If the specified period of time provided for in this Agreement is
longer than the end of the 18-month period for which Executive is eligible for
COBRA, the Company will, until the end of such longer period, pay the normal
monthly employer’s cost of coverage under the Company’s group health insurance
plans to, at its sole discretion, allow Executive to continue to participate in
such plans (if allowed by law and the Company’s policies, plans and programs) or
allow Executive to purchase reasonably comparable individual health insurance
coverage through the end of such longer period.  Executive acknowledges and
agrees that Executive is responsible for paying the balance of any costs not
paid for by the Company under this Agreement which are associated with
Executive’s participation in the Company’s health insurance plans or individual
health insurance and that Executive’s failure to pay such costs may result in
the termination of Executive’s participation in such plans or insurance.
 Executive acknowledges and agrees that the Company may deduct from any
Severance Payment Executive receives pursuant to this Agreement, amounts that
Executive is responsible to pay for Health Insurance Continuation.  Any Health
Insurance Continuation provided for herein will cease on the date on which
Executive becomes eligible for health insurance coverage under another
employer’s group health insurance plan, and, within five (5) calendar days of
Executive becoming eligible for health insurance coverage under another
employer’s group health insurance plan, Executive agrees to inform the Company
of such fact in writing.

In no event will the Health Insurance Continuation to be provided by the Company
pursuant to this Agreement in one taxable year affect the amount of Health
Insurance Continuation to be provided in any other taxable year, nor will
Executive’s right to Health Insurance Continuation be subject to liquidation or
exchange for another benefit.

(e)

Delay of Payments if Required by Section 409A.  If amounts paid to Executive
pursuant to any Subsection of Section 3.2 would be subject to a penalty under
Section 409A of the Internal Revenue Code because Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), such payments will be
delayed until a date which is six (6) months after Executive’s termination of
employment, at which point any such delayed payments will be paid to Executive
in a lump sum.  Further, to the extent amount any amounts payable to Executive
pursuant to any Subsection of Section 3.2 are determined, after consultation
with Company counsel, to be required to be paid in accordance with the payment
terms under the Original Agreement in order for Executive to avoid penalties
under Section 409A, such amounts shall be payable in accordance with the payment
terms under the Original Agreement.  Any amounts required to be paid pursuant to
the terms of the Original Agreement as described in the prior sentence shall
accrue interest at the rate applicable to 5-year United States Treasury notes as
of the effective date of termination during the period the payments are unpaid
and such interest shall be paid by the Company to the Executive together with
each installment payment.  In no event, however, shall the total amount payable
to Executive under any Subsection of this Section 3.2 be subject to the offset
described in the Original Agreement for compensation earned or received by
Executive from other sources.   





8







3.3

Return of Records.  Upon termination of employment, for whatever reason, or upon
request by the Company at any time, Executive shall immediately return to the
Company all documents, records, and materials belonging and/or relating to the
Company, and all copies of all such materials.  Upon termination of employment,
for whatever reason, or upon request by the Company at any time, Executive
further agrees to destroy such records maintained by Executive on Executive’s
own computer equipment.

3.4

Release.  As a condition to the receipt of any amounts or benefits after
termination of employment for whatever reason, Executive, or his personal
representative, shall be required to execute a written release agreement in a
form satisfactory to the Company containing, among other items, a general
release of claims against the Company and, as an additional condition to the
receipt of such amounts or benefits, Executive shall not have exercised any
right to revoke such release agreement during any applicable rescission period.

ARTICLE IV

CONFIDENTIALITY

4.1

Acknowledgments.  Executive acknowledges and agrees that, as an integral part of
its business, the Company has expended a great deal of time, money and effort to
develop and maintain confidential, proprietary and trade secret information to
compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace.  Executive further acknowledges and agrees that in
Executive’s position with the Company, the Company provides Executive with
access to its confidential, proprietary and trade secret information, strategies
and other confidential business information that would be of considerable value
to competitive businesses.  As a result, Executive acknowledges and agrees that
the restrictions contained in this Article IV are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information.  For purposes of this Article IV, the term “Company”
means Kohl’s Department Stores, Inc. and its parent companies, subsidiaries and
other affiliates.

4.2.

Confidentiality Obligations.  During the term of Executive’s employment under
this Agreement, Executive will not directly or indirectly use or disclose any
Confidential Information or Trade Secrets (defined below) except in the interest
and for the benefit of the Company.  After the termination, for whatever reason,
of Executive’s employment with the Company, Executive will not directly or
indirectly use or disclose any Trade Secrets unless such information ceases to
be deemed a Trade Secret by means of one of the exceptions set forth in Section
4.3(c), below.  For a period of two (2) years following termination, for
whatever reason, of Executive’s employment with the Company, Executive will not
directly or indirectly use or disclose any Confidential Information, unless such
information ceases to be deemed Confidential Information by means of one of the
exceptions set forth in Section 4.3(c), below.

4.3

Definitions.

(a)

Trade Secret.  The term “Trade Secret” shall have that meaning set forth under
applicable law.  This term is deemed by the Company to specifically include all
of Company’s computer source, object or other code and any confidential
information received from a third party





9




with whom the Company has a binding agreement restricting disclosure of such
confidential information.

(b)

Confidential Information.  The term “Confidential Information” shall mean all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally, including, but not limited to, strategic growth plans, pricing
policies and strategies, employment records and policies, operational methods,
marketing plans and strategies, advertising plans and strategies, product
development techniques and plans, business acquisition and divestiture plans,
resources, sources of supply, suppliers and supplier contractual relationships
and terms, technical processes, designs, inventions, research programs and
results, source code, short-term and long-range planning, projections,
information systems, sales objectives and performance, profits and profit
margins, and seasonal plans, goals and objectives.

(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Article IV shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by Executive prior to Executive’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Executive; (iii) is obtained by Executive in good
faith from a third party who discloses such information to Executive on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Executive outside the scope of Executive’s employment without use
of Confidential Information or Trade Secrets.

ARTICLE V

RESTRICTED SERVICES OBLIGATION

5.1

Acknowledgments.  Executive acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Executive to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers, vendors, employees and other associates) and to maintain business
information for the Company’s exclusive ownership and use.  As a result,
Executive acknowledges and agrees that the restrictions contained in this
Article V are reasonable, appropriate and necessary for the protection of the
Company’s goodwill, customer, supplier, vendor, employee and other associate
relationships and Confidential Information and Trade Secrets.  Executive further
acknowledges and agrees that the restrictions contained in this Article V will
not pose an undue hardship on Executive or Executive’s ability to find gainful
employment.  For purposes of this Article V, the term “Company” means Kohl’s
Department Stores, Inc. and its parent companies, subsidiaries and other
affiliates.

5.2

Restricted Services Obligation.  During the Initial Term and the Renewal Term
and for the one (1) year period following termination, for whatever reason, of
Executive’s employment with the Company, Executive will not, directly or
indirectly, provide Restricted Services (defined below) for or on behalf of any
Competitive Business (defined below) or directly or indirectly, provide any
Competitive Business with any advice or counsel in the nature of the Restricted
Services.





10







5.3

Definitions.  For purposes of this Article V, the following are defined terms:

(a)

Restricted Services.  “Restricted Services” shall mean services of any kind or
character comparable to those Executive provided to the Company during the
eighteen (18) month period immediately preceding Executive’s last date of
employment with the Company.

(b)

Competitive Business.  “Competitive Business” shall mean each of the following
entities:  J.C. Penney Company, Inc., Macy’s, Inc., The Gap, Inc., Target
Corporation, Sears Holdings Corporation, and any successors, subsidiaries or
affiliates of these entities engaged in the operation of national retail
department stores.




ARTICLE VI

BUSINESS IDEAS; NON-DISPARAGEMENT

6.1

Assignment of Business Ideas.  Executive shall immediately disclose to the
Company a list of all inventions, patents, applications for patent, copyrights,
and applications for copyright in which Executive currently holds an interest.
 The Company will own, and Executive hereby assigns to the Company, all rights
in all Business Ideas.  All Business Ideas which are or form the basis for
copyrightable works shall be considered “works for hire” as that term is defined
by United States Copyright Law.  Any works that are not found to be “works for
hire” are hereby assigned to the Company.  While employed by the Company and for
one (1) year thereafter, Executive will promptly disclose all Business Ideas to
the Company and execute all documents which the Company may reasonably require
to perfect its patent, copyright and other rights to such Business Ideas
throughout the world.  After Executive’s employment with the Company terminates,
for whatever reason, Executive will cooperate with the Company to assist the
Company in perfecting its rights to any Business Ideas including executing all
documents which the Company may reasonably require.  For purposes of this
Article VI, the term “Company” means Kohl’s Department Stores, Inc. and its
parent companies, subsidiaries and other affiliates.

6.2

Business Ideas.  The term “Business Ideas” as used in this Agreement means all
ideas, inventions, data, software, developments and copyrightable works, whether
or not patentable or registrable, which Executive originates, discovers or
develops, either alone or jointly with others while Executive is employed by the
Company and for one (1) year thereafter and which are (a) related to any
business known by Executive to be engaged in or contem­plated by the Company,
(b) originated, discovered or developed during Executive’s working hours during
his employment with the Company, or (c) originated, discovered or developed in
whole or in part using materials, labor, facilities, Confidential Information,
Trade Secrets, or equipment furnished by the Company.

6.3

Non-Disparagement.  Executive agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
 Nothing contained in this Section 6.3 shall preclude Executive from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.





11







ARTICLE VII

EMPLOYEE NON-SOLICITATION

During the term of Executive’s employment with the Company and for one (1) year
thereafter, Executive shall not directly or indirectly encourage any Company
employee to terminate his/her employment with the Company unless Executive does
so in the course of performing his duties for the Company and such encouragement
is in the Company’s best interests.  For purposes of this Article VII, the term
“Company” means Kohl’s Department Stores, Inc. and its parent companies,
subsidiaries and other affiliates.




ARTICLE VIII

GENERAL PROVISIONS

8.1

Notices.  Any and all notices, consents, documents or communications provided
for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 8.1):

(a) If to the Company:




Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive

Menomonee Falls, WI  53051

Attn:  Richard D. Schepp, General Counsel




(b) If to Executive:




Any notice to be given to the Executive may be addressed to him at the address
as it appears on the payroll records of the Company or any subsidiary thereof.




Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.

8.2

Executive Disclosures and Acknowledgments.

(a)

Prior Obligations.  Attached as Exhibit B is a list of prior obligations
(written and oral), such as confidentiality agreements or covenants restricting
future employment or consulting, that Executive has entered into which may
restrict Executive’s ability to perform Executive’s duties as an employee for
the Company.

(b)

Confidential Information of Others.  Executive certifies that Executive has not,
and will not, disclose or use during Executive’s time as an employee of the
Company, any confidential





12




information which Executive acquired as a result of any previous employment or
under a contractual obligation of confidentiality or secrecy before Executive
became an employee of the Company.

(c)

Scope of Restrictions.  By entering into this Agreement, Executive acknowledges
the nature of the Company’s business and the nature and scope of the
restrictions set forth in Articles IV, V and VII, above, including specifically
Wisconsin’s Uniform Trade Secrets Act, presently § 134.90, Wis. Stats.
 Executive acknowledges and represents that the scope of such restrictions are
appropriate, necessary and reasonable for the protection of the Company’s
business, goodwill, and property rights.  Executive further acknowledges that
the restrictions imposed will not prevent Executive from earning a living in the
event of, and after, termination, for whatever reason, of Executive’s employment
with the Company.  Nothing herein shall be deemed to prevent Executive, after
termination of Executive’s employment with the Company, from using general
skills and knowledge gained while employed by the Company.

(d)

Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V and VII, above, to disclose such provisions to any
future or prospective employer.  Executive further agrees that the Company may
send a copy of this Agreement to, or otherwise make the provisions hereof known
to, any such employer.

8.3

Effect of Termination.  Notwithstanding any termination of this Agreement, the
Executive, in consideration of his employment hereunder, shall remain bound by
the provisions of this Agreement which specifically relate to periods,
activities or obligations upon or subsequent to the termination of the
Executive’s employment.

8.4

Confidentiality of Agreement. Executive agrees that, with the exception of
disclosures pursuant to Section 8.2(d), above, Executive will not disclose,
directly or indirectly, any non-public terms of this Agreement to any third
party; provided, however, that following Executive’s obtaining a promise of
confidentiality for the benefit of the Company from Executive’s tax preparer,
accountant, attorney and spouse, Executive may disclose such terms to such of
these individuals who have made such a promise of confidentiality.  This
provision shall not prevent Executive from disclosing such matters in testifying
in any hearing, trial or other legal proceeding where Executive is required to
do so.

8.5

Cooperation.  Executive agrees to take all reasonable steps during and after
Executive’s employment with the Company to make himself/herself available to and
to cooperate with the Company, at its request, in connection with any legal
proceedings or other matters in which it is or may become involved.  Following
Executive’s employment with the Company, the Company agrees to pay reasonable
compensation to Executive and to pay all reasonable expenses incurred by
Executive in connection with Executive’s obligations under this Section 8.5.

8.6

Effect of Breach.  In the event that Executive breaches any provision of this
Agreement, Executive agrees that the Company may suspend all payments to
Executive under this Agreement (including any Severance Payment), recover from
Executive any damages suffered as a result of such breach and recover from
Executive any reasonable attorneys’ fees or costs it incurs as a result of such
breach.  In addition, Executive agrees that the Company may seek injunctive or
other equitable relief, without the necessity of posting bond, as a result of a
breach by Executive of any provision of this Agreement.



13




8.7

Entire Agreement.  This Agreement contains the entire understanding and the full
and complete agreement of the Parties and supersedes and replaces any prior
understandings and agreements among the Parties, with respect to the subject
matter hereof, including without limitation the Original Agreement.

8.8

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

8.9

Consideration.  Execution of this Agreement is a condition of Executive’s
continued employment with the Company and Executive’s continued employment by
the Company, and the benefits provided to Executive under this Agreement,
constitute the consideration for Executive’s undertakings hereunder.

8.10

Amendment.  This Agreement may be altered, amended or modified only in a
writing, signed by both of the Parties hereto.

8.11

Assignability.  This Agreement and the rights and duties set forth herein may
not be assigned by Executive, but may be assigned by the Company, in whole or in
part.  This Agreement shall be binding on and inure to the benefit of each party
and such party’s respective heirs, legal representatives, successors and
assigns.

8.12

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the Parties
expressed therein.

8.13

Waiver of Breach.  The waiver by either party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party.

8.14

Governing Law; Construction.  This Agreement shall be governed by the internal
laws of the State of Wisconsin, without regard to any rules of construction
concerning the draftsman hereof.

8.15

Section 409A Compliance.  The Company and Executive intend that any amounts or
benefits payable or provided under this Agreement comply with the provisions of
Section 409A of the Internal Revenue Code and the treasury regulations relating
thereto so as not to subject Executive to the payment of the tax, interest and
any tax penalty which may be imposed under Code Section 409A.  The provisions of
this Agreement shall be interpreted in a manner consistent with such intent.  In
furtherance thereof, to the extent that any provision hereof would otherwise
result in Executive being subject to payment of tax, interest and tax penalty
under Code Section 409A, the Company and Executive agree to amend this Agreement
in a manner that brings this Agreement into compliance with Code Section 409A
and preserves to the maximum extent possible the economic value of the relevant
payment or benefit under this Agreement to Executive.





14







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.




KOHL’S DEPARTMENT STORES, INC.:




By: /s/ KEVIN MANSELL_____________________

       

Kevin Mansell,

Chairman, President and Chief Executive Officer




EXECUTIVE:







                   /s/ JOHN M. WORTHINGTON______________

John M. Worthington





15







EXHIBIT A




BASE COMPENSATION

 




Executive’s annual base compensation as of the date of this Agreement is Eight
Hundred Fifty Thousand and no/100 Dollars ($850,000).                  .



































16







EXHIBIT B




PRIOR OBLIGATIONS










None.



















































































17


